DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3 and 9-17 are provisonally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-3 and 11-19 respectively of copending application 17/040789 in view of Sato et al. US2019/01325295. Although the claims at issue are not identical, they are not patentably distinct from each other. (see Claim-Comparison Table)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	
Claim
Application#16981069
Claim
Application#17/040789
1
A looking away determination device comprising: a memory configured to store instructions; and a processor configured to execute the instructions to: 
1
A looking away determination device comprising: a memory configured to store instructions; and a processor configured to execute the instructions to:
1
determine unit that determines that a driver is in a looking away state when a proportion of an image in which the face of the driver is not detected with respect to a plurality of images obtained by imaging the driver is equal to or greater than a first predetermined value.  
1
determine that a driver is in a looking away state when a proportion of an image in which a face of the driver is not detected with respect to a plurality of images obtained by imaging the driver is equal to or greater than a first predetermined value, 

1
          Sato discloses “the first predetermined value being determined based on driving state information that indicates a state during driving by the driver” (Sato, Paragraph [0008], “a driver condition judging part configured to judge that the driver is driving while distracted if the facial orientation or the line of sight of the driver is maintained outside of the threshold value range”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Sato into the instant claim because by designated the predetermined value such as to determine driver distractiveness will provide for the predetermined value to be used.

1
the first predetermined value being determined based on driving state information that indicates a state during driving by the driver.





2


The looking away determination device according to claim 1, wherein the processor is configured to execute the instructions to: determine that the driver is in the looking away state when a proportion of an image in which a facial direction of the driver is not in a facial direction condition range with respect to the plurality of images obtained by imaging the driver is equal to or greater than a second predetermined value.  
2
The looking away determination device according to claim 1, wherein the processor is configured to execute the instructions to: determine that the driver is in the looking away state when a proportion of an image in which a facial direction of the driver is not within a facial direction condition range with respect to the plurality of images obtained by imaging the driver is equal to or greater than a second predetermined value, the facial direction condition range being determined based on the driving state information.  




3
The looking away determination device according to claim 2, wherein the processor is configured to execute the instructions to: determine that the driver is in the looking away state when a proportion of an image in which a 3PRELIMINARY AMENDMENTAttorney Docket No.: Q258054 Appln. No.: National Stage of PCT/JP2019/003610 line-of-sight direction of the driver is not in a line-of-sight direction condition range with respect to the plurality of images obtained by imaging the driver is equal to or greater than a third predetermined value.  
3
The looking away determination device according to claim 2, wherein the processor is configured to execute the instructions to: determine that the driver is in the looking away state when a proportion of an image in which a line-of-sight direction of the driver is not within a line-of-sight direction condition range with respect to the plurality of images obtained by imaging the driver is equal to or greater than a third predetermined value, the line-of-sight direction condition range being determined based on the driving state information.  





9
The looking away determination device according to claim 1, wherein the processor is configured to execute the instructions to: detect the face of the driver from each of the plurality of images.  
11
The looking away determination device according to claim 1, wherein the processor is configured to execute the instructions to: try to detect the face of the driver from each of the plurality of images.  




10
The looking away determination device according to claim 1, wherein the processor is configured to execute the instructions to: try to detect the face of the driver from a first image captured last among the plurality of images; and detect the face of the driver from each of the plurality of images when the face of the driver is not detected from the first image.  

12
The looking away determination device according to claim 1, try to detect the face of the driver from a first image captured last among the plurality of images; and try to detect the face of the driver from each of the plurality of images when the face of the driver is not detected from the first image.  




11
The looking away determination device according to claim 10, wherein the processor is configured to execute the instructions to: detect a facial direction of the driver from the first image when the face of the driver is detected from the first image and determine whether the detected facial direction is within a facial direction condition range.  
13
The looking away determination device according to claim 12, wherein the processor is configured to execute the instructions to: detect a facial direction of the driver from the first image when the face of the driver is detected from the first image; and determine whether the detected facial direction is within a facial direction condition range.  




12
The looking away determination device according to claim 11, wherein the processor is configured to execute the instructions to:  when it is not determined that the detected facial direction is within the facial direction condition range, detect the facial direction of the driver from each of the plurality of images and determine the driver to be in the looking away state when a proportion of an image in which the facial direction of the driver is not in the facial direction condition range is equal to or greater than a second predetermined value.  

14
The looking away determination device according to claim 13, wherein the processor is configured to execute the instructions to: 6PRELIMINARY AMENDMENTAttorney Docket No.: Q258273 Appln. No.: National Stage of PCT/JP2019/008088 detect, when the detected facial direction is not determined to be within the facial direction condition range, the facial direction of the driver from each of the plurality of images; and determine that the driver is in the looking away state when the proportion of an image in which the facial direction of the driver is not within the facial direction condition range with respect to the plurality of images is equal to or greater than a second predetermined value.  





13
The looking away determination device according to claim 1, wherein the processor is configured to execute the instructions to: detect a line-of-sight direction of the driver from the first image, when it is determined that the detected facial direction is within the facial direction condition range and 6PRELIMINARY AMENDMENTAttorney Docket No.: Q258054 Appln. No.: National Stage of PCT/JP2019/003610determine whether the detected line-of-sight direction is within a line-of-sight direction condition range.  

15
The looking away determination device according to claim 13, wherein the processor is configured to execute the instructions to:  detect a line-of-sight direction of the driver from the first image when the detected facial direction is determined to be within the facial direction condition range; and determine whether the detected line-of-sight direction is within a line-of-sight direction condition range.  

14
The looking away determination device according to claim 13, wherein the processor is configured to execute the instructions to:  when it is not determined that the detected line-of-sight direction is within the line-of-sight direction condition range, detectcondition range with respect to the plurality of images is equal to or greater than a third predetermined value.  

16
The looking away determination device according to claim 15, wherein the processor is configured to execute the instructions to: detect, when the detected line-of-sight direction is not determined to be within the line-of-sight direction condition rangewithin the line-of-sight direction condition range with respect to the plurality of images is equal to or greater than a third predetermined value.  





15
A looking away determination system comprising the looking away determination device according to claim 1; and a camera that is connected with the looking away determination device by a communication network, and obtains the plurality of images by imaging. 
17
A looking away determination system comprising the looking away determination device according to claim 1; and a camera that obtains the plurality of images by imaging. 



Claim 16 of the instant application is equivalent in scope with Claim 18 of 17/040789. Also Claim 16 is equivalent scope with Claim 1 of the instant application.

Claim 17 of the instant application is equivalent in scope with Claim 19 of 17/040789. Also Claim 17 is equivalent scope with Claim 1 of the instant application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. US2019/01325295 hereinafter referred to as Sato in view of Aoi et al. US2020/0334477 hereinafter referred to as Aoi.

As per Claim 1, Sato teaches a looking away determination device comprising: a memory configured to store instructions; and a processor configured to execute the instructions to: determine unit that determines that a driver is in a looking away state when a proportion of an image in which the face of the driver is not detected is equal to or greater than a first predetermined value (Sato, Paragraph [0008], “a driver monitor camera capturing an image of a face of a driver of a vehicle to generate a facial image of the driver; a facial information detecting part configured to detect a facial orientation or a line of sight of the driver based on the facial image”; “a driver condition judging part configured to judge that the driver is driving while distracted if the facial orientation or the line of sight of the driver is maintained outside of the threshold value range for a predetermined time period or more”)
Sato does not explicitly teach with respect to a plurality of images obtained by imaging the driver 
Aoi teaches with respect to a plurality of images obtained by imaging the driver (Aoi, Paragraph [0090], “the control unit 110 obtains, as the first information, information about whether the face is detected, the face position, the face orientation, the face movement, the gaze direction, the facial component positions, and the degree of eye opening of the driver D. The first information may be obtained per frame. More specifically, the obtained captured image including multiple frames may be analyzed by the control unit 110)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Aoi into Sato because by utilizing multiple frames/images to monitor the driver of Sato will assist Sato’s driver condition judging part to determine the condition in a time period.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.

As per Claim 2, Sato in view of Aoi teaches the looking away determination device according to claim 1, wherein the processor is configured to execute the instructions to: determine that the driver is in the looking away state when a proportion of an image in which a facial direction of the driver is not in a facial direction condition range with respect to the plurality of images obtained by imaging the driver is equal to or greater than a second predetermined value. (Sato, Paragraph [0008], “a driver monitor camera capturing an image of a face of a driver of a vehicle to generate a facial image of the driver; a facial information detecting part configured to detect a facial orientation or a line of sight of the driver based on the facial image”; “a driver condition judging part configured to judge that the driver is driving while distracted if the facial orientation or the line of sight of the driver is maintained outside of the threshold value range for a predetermined time period or more” and Aoi, Paragraph [0090], facial direction is considered to be facial orientation)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 3, Sato in view of Aoi teaches the looking away determination device according to claim 2, wherein the processor is configured to execute the instructions to: determine that the driver is in the looking away state when a proportion of an image in which a 3PRELIMINARY AMENDMENTAttorney Docket No.: Q258054 Appln. No.: National Stage of PCT/JP2019/003610 line-of-sight direction of the driver is not in a line-of-sight direction condition range with respect to the plurality of images obtained by imaging the driver is equal to or greater than a third predetermined value.  (Sato, Paragraph [0008], “a driver monitor camera capturing an image of a face of a driver of a vehicle to generate a facial image of the driver; a facial information detecting part configured to detect a facial orientation or a line of sight of the driver based on the facial image”; “a driver condition judging part configured to judge that the driver is driving while distracted if the facial orientation or the line of sight of the driver is maintained outside of the threshold value range for a predetermined time period or more” and Aoi, Paragraph [0090])
The rationale applied to the rejection of claim 2 has been incorporated herein. 

As per Claim 9, Sato in view of Aoi teaches the looking away determination device according to claim 1, wherein the processor is configured to execute the instructions to: detect the face of the driver from each of the plurality of images.  (Aoi, Paragraph [0090], “the control unit 110 obtains, as the first information, information about whether the face is detected, the face position, the face orientation, the face movement, the gaze direction, the facial component positions, and the degree of eye opening of the driver D. The first information may be obtained per frame. More specifically, the obtained captured image including multiple frames may be analyzed by the control unit 110)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 10, Sato in view of Aoi teaches the looking away determination device according to claim 1, wherein the processor is configured to execute the instructions to: try to detect the face of the driver from a first image captured last among the plurality of images; and detect the face of the driver from each of the plurality of images when the face of the driver is not detected from the first image. (Aoi, Paragraph [0090], “the control unit 110 obtains, as the first information, information about whether the face is detected, the face position, the face orientation, the face movement, the gaze direction, the facial component positions, and the degree of eye opening of the driver D. The first information may be obtained per frame. More specifically, the obtained captured image including multiple frames may be analyzed by the control unit 110. No matter if a face is detected in the first image, the face detection will be applied to the other images) 
The rationale applied to the rejection of claim 1 has been incorporated herein. 
As per Claim 11, Sato in view of Aoi teaches the looking away determination device according to claim 10, wherein the processor is configured to execute the instructions to: detect a facial direction of the driver from the first image when the face of the driver is detected from the first image (Aoi, Paragraph [0090], “the control unit 110 obtains, as the first information, information about whether the face is detected, the face position, the face orientation, the face movement, the gaze direction, the facial component positions, and the degree of eye opening of the driver D. The first information may be obtained per frame. More specifically, the obtained captured image including multiple frames may be analyzed by the control unit 110.)  and determine whether the detected facial direction is within a facial direction condition range.  (Sato, Paragraph [0008], “a driver monitor camera capturing an image of a face of a driver of a vehicle to generate a facial image of the driver; a facial information detecting part configured to detect a facial orientation or a line of sight of the driver based on the facial image”; “a driver condition judging part configured to judge that the driver is driving while distracted if the facial orientation or the line of sight of the driver is maintained outside of the threshold value range for a predetermined time period or more”)
The rationale applied to the rejection of claim 10 has been incorporated herein. 

As per Claim 12, Sato in view of Aoi teaches the looking away determination device according to claim 11, wherein the processor is configured to execute the instructions to:  when it is not determined that the detected facial direction is within the facial direction condition range, detect the facial direction of the driver from each of the plurality of images and determine the driver to be in the looking away state when a proportion of an image in which the facial direction of the driver is not in the facial direction condition range is equal to or greater than a second predetermined value.  (Sato, Paragraph [0008], “a driver monitor camera capturing an image of a face of a driver of a vehicle to generate a facial image of the driver; a facial information detecting part configured to detect a facial orientation or a line of sight of the driver based on the facial image”; “a driver condition judging part configured to judge that the driver is driving while distracted if the facial orientation or the line of sight of the driver is maintained outside of the threshold value range for a predetermined time period or more” and Aoi, Paragraph [0090])
The rationale applied to the rejection of claim 11 has been incorporated herein. 

As per Claim 13, Sato in view of Aoi teaches the looking away determination device according to claim 1, wherein the processor is configured to execute the instructions to: detect a line-of-sight direction of the driver from the first image, when it is determined that the detected facial direction is within the facial direction condition range and 6PRELIMINARY AMENDMENTAttorney Docket No.: Q258054 Appln. No.: National Stage of PCT/JP2019/003610determine whether the detected line-of-sight direction is within a line-of-sight direction condition range.  (Sato, Paragraph [0008], “a driver monitor camera capturing an image of a face of a driver of a vehicle to generate a facial image of the driver; a facial information detecting part configured to detect a facial orientation or a line of sight of the driver based on the facial image”; “a driver condition judging part configured to judge that the driver is driving while distracted if the facial orientation or the line of sight of the driver is maintained outside of the threshold value range for a predetermined time period or more” and Aoi, Paragraph [0090])
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 14, Sato in view of Aoi teaches the looking away determination device according to claim 13, wherein the processor is configured to execute the instructions to:  when it is not determined that the detected line-of-sight direction is within the line-of-sight direction condition range, detect
The rationale applied to the rejection of claim 13 has been incorporated herein. 
As per Claim 15, Sato in view of Aoi teaches the looking away determination system comprising the looking away determination device according to claim 1; and a camera that is connected with the looking away determination device by a communication network, and obtains the plurality of images by imaging.  (Aoi, Paragraph [0048], [0090], user of camera)
The rationale applied to the rejection of claim 1 has been incorporated herein.

As per Claim 16, Claim 16 claims a looking away determination method utilizing the looking away determination device as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 17, Claim 17 claims a non-transitory computer-readable storage medium that stores a program that causes a computer to execute the looking away determination device as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. US2019/01325295 hereinafter referred to as Sato in view of Aoi et al. US2020/0334477 hereinafter referred to as Aoi as applied to Claim 1 and further in view of Haley USPN 10531294. 

As per Claim 4, Sato in view of Aoi teaches the looking away determination device according to claim 1 wherein the processor is configured to execute the instructions to: 
Sato in view of Aoi does not explicitly teach decide whether to determine whether the driver is in the looking away state based on driving situation information indicating a situation during driving by the driver.  
Haley teaches decide whether to determine whether the driver is in the looking away state based on driving situation information indicating a situation during driving by the driver.  (Haley, Column 14, Lines 13-21, “while the system is carrying a voice call between a remote voice device and the mobile device, the system suspends voice signal transmission from the remote device to no longer be played-out at the mobile device when the system detects that that the vehicle is moving faster than the speed threshold and acceleration is greater than an acceleration threshold”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Haley into Sato in view of Aoi because by evaluating the driving situation in conjunction with face detection will provide more parameters to assist in determining the driver’s distractive state. 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 4.

As per Claim 5, Sato in view of Aoi and Haley teaches the looking away determination device according to claim 4, wherein the driving situation information is speed of a vehicle that is being driven by the driver, and deciding comprises deciding to determine whether the driver is in the looking away state when the speed is equal to or greater than a predetermined value.  (Haley, Column 14, Lines 13-21, “while the system is carrying a voice call between a remote voice device and the mobile device, the system suspends voice signal transmission from the remote device to no longer be played-out at the mobile device when the system detects that that the vehicle is moving faster than the speed threshold and acceleration is greater than an acceleration threshold”)
The rationale applied to the rejection of claim 4 has been incorporated herein.



As per Claim 6, Sato in view of Aoi and Haley teaches the looking away determination device according to claim 4, wherein the driving situation information is acceleration of a vehicle that is being driven by the driver, and deciding comprises deciding to determine whether the driver is in the looking away state when the acceleration is equal to or greater than a predetermined value.  (Haley, Column 14, Lines 13-21, “while the system is carrying a voice call between a remote voice device and the mobile device, the system suspends voice signal transmission from the remote device to no longer be played-out at the mobile device when the system detects that that the vehicle is moving faster than the speed threshold and acceleration is greater than an acceleration threshold”)
The rationale applied to the rejection of claim 4 has been incorporated herein.

As per Claim 8, Sato in view of Aoi and Haley teaches the looking away determination device according to claim 4, wherein the driving situation information is driving operation information indicating a driving operation on a vehicle by the driver, and deciding comprising deciding to determine whether the driver is in the looking away state when the driving operation information indicates a predetermined driving operation.  (Haley, Column 14, Lines 13-21, “while the system is carrying a voice call between a remote voice device and the mobile device, the system suspends voice signal transmission from the remote device to no longer be played-out at the mobile device when the system detects that that the vehicle is moving faster than the speed threshold and acceleration is greater than an acceleration threshold”)
The rationale applied to the rejection of claim 4 has been incorporated herein.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. US2019/01325295 hereinafter referred to as Sato in view of Aoi et al. US2020/0334477 hereinafter referred to as Aoi and Haley USPN 10531294 as applied to Claim 4 and further in view of Hu et al. US2019/0087203 hereinafter referred to as Hu.


As per Claim 7, Sato in view of Aoi and Haley teaches the looking away determination device according to claim 4, 
Sato in view of Aoi and Haley does not explicitly teach the wherein the driving situation information is weather information indicating weather, and deciding comprising deciding to determine whether the driver is in the looking away state when the weather information indicating a predetermined weather.  
Hu teaches wherein the driving situation information is weather information indicating weather, and deciding comprising deciding to determine whether the driver is in the looking away state when the weather information indicating a predetermined weather.  (Hu, Paragraph [0043], “the process measures 301 a driver distraction level based on a variety of factors known in the art. This can include, for example, the mere fact a vehicle is moving, a measured or determined localized traffic level (locally determinable or obtained from a server), a measured or determined severity or type of localized weather (e.g., light rain, heavy rain, snow, etc.) or any other reasonable constraints. Even a number of passengers and/or conversation level inside a vehicle can be a basis as a gauge of driver distraction”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Haley into Sato in view of Aoi because by evaluating the driving situation in conjunction with face detection will provide more parameters to assist in determining the driver’s distractive state. 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666